Citation Nr: 0303171	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for recurrent staph 
infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2000, the Board remanded 
this case in order to accomplish additional development of 
the evidence.  The requested actions have been completed, and 
the case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  An inservice left knee injury resolved; the preponderance 
of the credible evidence shows current left knee disability 
was initially manifested many years after service and is 
unrelated to such service.

2.  An inservice right knee disorder is not shown; a right 
knee disorder is first shown several years following service 
separation, and is not shown to be related to that service.

3.  The preponderance of the medical evidence establishes 
that post-service recurrent staph infections are not related 
to service, to include any relationship to inservice staph 
infections.


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or 
aggravated by peacetime service; nor may left knee arthritis 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A chronic right knee disorder was not incurred in or 
aggravated by peacetime service, nor may right knee arthritis 
be presumed to have been incurred during such service. 
38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Recurrent staph infections were not incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for service 
connection; in particular, he has been furnished with notice 
of the evidentiary material that was lacking.  In addition, 
the RO, in September 2001, advised him by means of a letter 
as to current evidentiary requirements, and both his and VA's 
obligations under the VCAA.  This letter advised him as to 
what evidence was necessary to establish entitlement to 
service connection, what information was needed from him by 
VA, and where and when to send the evidence.  He was 
specifically advised, in pertinent part, that he needed 
evidence of a relationship between his current disability and 
an inservice injury, disease or event.  VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  The record shows that the RO has 
advised him that he was to notify VA of the existence of any 
pertinent private and VA medical records; he has done so, and 
those records have been obtained.  In April 2001, the veteran 
responded that his c-file was complete with all records that 
could be obtained.  He indicated that records from other 
physicians, who had treated him, no longer had his records.  
In addition, VA has furnished him with a VA examination.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In addition, certain disabilities, identified by regulation, 
may be presumed to have been incurred during service, even if 
not shown during service, if they are manifested to a 
compensable (10 percent) degree within a specified time 
period (usually one year) following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2002).  One such disability 
is degenerative arthritis.

Moreover, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 



a.  Knee Disorders

The report of the veteran's service entrance medical 
examination, dated in July 1957, shows that his lower 
extremities were clinically evaluated as normal, and does not 
indicate the presence of any knee disability.  Clinical 
records dated in May 1960 reflect treatment for left knee 
swelling after the veteran struck his knee while running; the 
third and final entry in the service medical records 
pertaining to left knee complaints shows that whirlpool 
treatment and application of an Ace bandage had not provided 
relief, but that an X-ray was negative for fracture.  The 
report of the veteran's service separation medical 
examination, dated in July 1960, shows that his lower 
extremities were clinically evaluated as normal.

The medical evidence first demonstrates the presence of right 
knee problems in 1967 when he injured the knee playing 
softball and surgery was done to repair ligament damage.  
Osteoarthritis of the knees was first referenced in a private 
medical record dated in September 1992.  The veteran 
underwent total right knee arthroplasty in September 1999, 
following diagnosis of right knee osteoarthritis, and total 
left knee replacement in January 2000, following diagnosis of 
left knee degenerative arthritis.  Obviously, arthritis of 
the knees was first demonstrated many years after service; 
accordingly, there is no basis for presumptive service 
connection.

Likewise, the evidence does not demonstrate that the 
bilateral knee problems manifested subsequent to service are 
related to that service.  See 38 C.F.R. § 3.303(d) (2002).  A 
private physician, in a statement dated in February 2000, 
indicates that the veteran reported that he had injured both 
knees while in service; the private physician opines that "I 
think it is quite possible that the degenerative arthritis in 
his knees had its beginning at the time of injury while in 
the Marine Corp (sic)."  This opinion, however, is of no 
probative value.  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the Board 
is not required to accept doctors' opinions that are based on 
an appellant's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995); see also Owens v. Brown, 7 
Vet. App. 429 (1995), and Elkins v. Brown, 5 Vet. App. 474 
(1993) (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis).  In this case, 
the private physician appeared to have relied on the 
veteran's recitation of events, inasmuch as he did not 
indicate that he had independently reviewed the pertinent 
evidence.  Moreover, the language employed by the physician 
indicating that it was "quite possible" suggests a 
significant lack of medical certainty in the physician's own 
mind.  Clearly, this statement alone does not create a 
reasonable doubt-that is, it does not indicate that the 
current knee problems are at least as likely as not related 
to service.  Further, with respect to the right knee it has 
to be noted that service medical records don't make any 
reference to a right knee injury, nor was right knee 
disability found at the time of examination for discharge 
from service.  

Of record, is an opinion presented by a VA physician at the 
request of the Board.  In June 2001, the veteran was accorded 
a VA joints examination, at which time the examiner opined 
that "it is at least as likely as not that the veterans 
(sic) bilateral knee condition is directly related to and is 
a late sequela of the injury he sustained in the accident in 
1960 while he was on active duty."  The examination report 
shows that the veteran claimed to have injured his knees when 
he "jumped off a rock and dropped approximately 40 feet and 
landed on his feet and 'jammed' both of his knees in the 
injury."  In April 2002, this examiner, at the request of 
the RO, reviewed the medical record, and stated as follows:  
"I missed the note about the veteran's knee injury of 
5/21/60.  The note was and is a masterpiece of brevity 
consisting of three lines.  Hence, I'll stay with the 
veteran's description of the injury."  

The RO again requested that the VA examiner reconsider his 
findings, in view of the fact that the veteran's lack of 
combat experience required it to base its decision on the 
actual evidence of record.  The RO noted that, in the absence 
of any inservice injury to the right knee, it was difficult 
to see how service connection for that knee could be 
supported; it also requested that the examiner determine 
whether the current findings regarding the left knee could be 
considered related to service based on the actual 
documentation in the service medical records.  The examiner 
responded as follows:  "In view of the above facts, the 
veteran does not have documented evidence of right knee 
injury and the note regarding his left knee is inadequate to 
determine if there was any significant knee injury thus both 
knee conditions must be judged as non service connected."  

The Board recognizes that this opinion was rendered by the 
examiner only subsequent to his being informed of the 
pertinent legal parameters, and constitutes repudiation of 
his prior positions.  Nonetheless, it is based upon a review 
of the evidence, and therefore carries evidentiary value.  
The finding contained therein, to the effect that the 
veteran's current bilateral knee problems were not related to 
service (and, by implication, that the inservice left knee 
injury was acute and transitory in nature), must be balanced 
against the evidence to the contrary, which consists solely 
of the February 2000 private physician's statement.  

Further, a review of the evidence of record tends to support 
the VA examiner's conclusions.  In this regard, the veteran 
has indicated that he has had continuing problems with his 
knees ever since service.  The record tends to show 
otherwise.  As previously noted, the separation examination 
showed no knee problems.  Moreover, when the veteran 
submitted his claim for disability compensation in June 1998, 
he was asked who had treated him after service.  By way of 
response, he only indicated treatment for the right knee in 
1965, to include surgery.  No reference was made to treatment 
for the left knee.  Post-service treatment records make no 
reference to the right knee until 1967 or to the left knee 
for many years later.  Clearly, there is no credible evidence 
to suggest a continuity of symptoms since service.  

The Board acknowledges that a statement from a fellow former 
serviceman is to the effect that the veteran injured his 
knees when he jumped from a large rock.  This statement, 
however, does not establish that the veteran's current knee 
problems are related to service.  This fellow former 
serviceman has not shown that he has the requisite knowledge 
to render medical opinions; while he is qualified to state 
that he saw the veteran jump from a rock, and thereafter seek 
medical treatment for knee complaints, he is not qualified to 
render an opinion as to the relationship between that 
purported incident and the veteran's current bilateral knee 
impairment.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In brief, the preponderance of the evidence demonstrates that 
the veteran's knee disorders were not incurred in or 
aggravated by his period of active service; likewise, the 
preponderance of the evidence is against finding that 
arthritis of the knees was manifested either in service or to 
a compensable degree within one year after separation 
therefrom.  The Board therefore concludes that the veteran's 
claims of entitlement to service connection for knee 
disorders fail.

b.  Recurrent Staph Infections

The veteran's service medical records show that he was 
accorded treatment for cellulitis and furuncles, and, in May 
1958, specifically for "furuncles, multiple, right leg and 
thigh, due to hemolytic staph. Aureus, coagulase positive 
with lymphangitis."  However, the report of his service 
separation examination shows that he was clinically evaluated 
as normal in all pertinent aspects, and does not indicate any 
inservice history or complaints reflecting the presence of 
staph infections, or the presence of any disorder that at the 
time of separation was identified as a staph infection or a 
residual thereof.

The post-service medical evidence demonstrates the 
manifestation of several infections identified as staph 
infections.  These records, however, do not show that the 
staph infections treated at that time were in any manner 
related to the veteran's period of service, to include the 
cellulitis, furuncles, and staph infection for which he 
received inservice treatment; those inservice problems, it 
accordingly appears, were acute and transitory in nature.  
38 C.F.R. § 3.303(c) (2002).  The Board in particular notes 
that, in June 2001, a VA examiner specifically found that the 
veteran did not have an alteration in his immune system in 
response to staph.  Another VA examiner, also in June 2001, 
in particular rejected a clinical finding by a private 
physician that the veteran was a "staph carrier," noting 
that there was no indication "that such is the case" 
inasmuch as the veteran had had three "very major 
surgeries" that had not resulted in staph wound infections.

In brief, the medical evidence, while showing the presence 
during service of cellulitis and furuncles, and the post-
service occurrence of staph infections, does not show that 
these post-service problems had been manifested during 
service, or were related to inservice cellulitis, furuncles, 
and staph infection; to the contrary, a nexus between those 
inservice problems and any post-service staph infections has 
been specifically rejected on clinical review.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
recurrent staph infections, which accordingly fails.


ORDER

Service connection for a left knee disorder is denied.  
Service connection for a right knee disorder is denied.  
Service connection for recurrent staph infections is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

